DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 9-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heather et al. (U.S. Publication No. 2007/0271857).
Regarding claims 1 and 9, Heather et al. discloses a modular building (Figs. 1 and 4) comprising at least one module (10), each of said at least one module comprising
, the module comprising a male connector (81) projecting from a first side of the module to form a cylindrical projection (83B, 83D; Fig. 8A, 9G) terminated by a terminus having a shape, the male connector being dimensioned for being received by a female connector (21) having an aperture (22) dimensioned to receive said terminus and at least a portion of said cylindrical projection. Heather et al. teaches the terminus (approximate 83) having a shape, but does not disclose the shape as being hemispherical.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have a cylindrical projection with a terminus of any rounded shape such as a hemispherical shape to provide a smooth and an easy connection, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.  There would be no new or unpredictable results achieved from making a cylindrical terminus end hemispherical end. 
Regarding claims 2 and 10, Heather et al. discloses a module gasket (85, 87, Fig. 8A) for rendering the module self-sealing.
Regarding claims 3 and 4, Heather et al. discloses a female connector (21) disposed on a second side of the module opposite the first side, the female connector comprising a plate (top or bottom of 21) having therethrough an aperture (22) dimensioned to receive a corresponding said male connector of a corresponding said module.
Regarding claims 11 and 12, Heather et al. discloses the at least one module comprises a gasketed roofing module (200, Figs. 17B-18D) and a gasket-receiving roofing module (approximate 200). 
Regarding claim 13, Heather et al. discloses a method of assembling a modular building (Figs. 1 and 4) having a first module (10) having a male connector (81) and a second module (10) having a female connector (21) dimensioned for receiving the male connector, the method comprising off-level contacting a terminus of the male connector (81) to the female connector (21); and aligning the first and second modules such that a projection member of the male connector is received by the female connector. Heather et al. discloses the terminus having a shape, but does not specify the shape as being hemispherical.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have a terminus of any rounded shape such as a hemispherical shape to provide a smooth and an easy connection, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.  There would be no new or unpredictable results achieved from making a cylindrical terminus end hemispherical end. 
Regarding claim 14, Heather et al. discloses the step of attaching the male connector (81) to the female connector (Figs. 8A and 9G). 
Regarding claim 15, Heather et al. discloses attaching the male connector to the female connector comprises bolting (92) the male connector to the female connector (Fig.  9).
Regarding claim 16, Heather et al. discloses attaching the male connector (81, Fig. 8A) to the female connector (21) comprises bolting the male connector to an adjacent male connector of third module (Fig. 4).
Regarding claim 17, Heather et al. discloses attaching the male connector to the female connector by locking the male connector to the female connector (Figs. 8A-8B), but does not disclose by a key-lock system.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have used any known locking system including a key-lock system for a more or sufficient secure means. 

Regarding claim 18, Heather et al. discloses the at least one module (10) further comprises a second female connector (21) disposed on a second side of said module opposite the first side, the second female connector comprising a plate (top or bottom of 21) having therethrough an aperture (22) dimensioned to receive a corresponding said male connector of a corresponding said module.
Regarding claim 19, Heather et al. discloses said at least one module (10) comprises a first module comprising the first male connector (81) and a second module (10) comprising the first female connector (21), the first male connector being connected to the first female connector when the modular building is assembled (Figs. 4 and 17B).
Regarding claim 20, Heather et al. discloses said at least one module (10) comprises a third module (Fig. 4) comprising a second said male connector (81, Fig. 8A and 9B), said first and second male connectors (81) being horizontally adjacent to each other when the modular building is assembled (Figs. 4 and 9B), the modular building further comprising at least one spacer plate (82) dimensioned for being received by said first and second male connectors.
Regarding claim 21, Heather et al. discloses at least one of said first and third module comprises a module gasket (85, 87) for rendering said at least one of first and third module self-sealing.
Regarding claim 22, Heather et al. discloses a bolt (92) for attaching the first male connector and the first female connector to each other (Figs. 8A, 9G).
Regarding claims 23 and 24, Heather et al. discloses attaching the male connector to the female connector by locking the male connector to the female connector (Figs. 8A-8B), but does not disclose by a key-lock system.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have used any known locking system including a key-lock system comprising at least one key and a key lock female connector comprising a key lock plate defining a key slot for a more or sufficient secure means. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J BUCKLE JR whose telephone number is (571)270-3739. The examiner can normally be reached Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J BUCKLE JR/           Examiner, Art Unit 3633